Citation Nr: 0201631	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  94-05 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from August 1953 to April 
1958 and from November 1961 to December 1963.

This matter was previously before the Board of Veterans' 
Appeals (Board) on appeal from a June 1992 rating decision by 
the Phoenix, Arizona Department of Veterans Affairs (VA) 
Regional Office (RO).  That rating determination denied 
entitlement to service connection for several disabilities, 
to include arthritis of the right knee.  In a June 1996 
decision, the Board denied the issues on appeal, to include 
entitlement to service connection for right knee arthritis.  
The appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "Court").  In August 1998, the Court vacated 
and remanded that portion of the June 1996 decision, which 
denied service connection for arthritis of the right knee.  

The Board thereafter remanded this matter to the RO in 
February 1999, for further evidentiary development.  
Following completion of the requested development, the matter 
was returned to the Board for further appellate review.  In a 
September 2000 decision, the Board denied the appellant's 
claim and he appealed this decision to the Court.

While this case was pending before the Court, the Office of 
General Counsel for VA, on behalf of the Secretary, filed an 
unopposed motion for remand and for stay of proceedings.  The 
request was to vacate the September 2000 decision by the 
Board, and to remand the case for review of the appellant's 
claim in conjunction with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2001).  The Court granted this motion in an April 2001 order, 
and the case has since been returned to the Board for 
compliance with the directives stipulated in the motion.

A review of the record discloses that statements received 
from the appellant address an in-service injury to the spine, 
manifested by residual disability involving the lumbar spine 
and lower extremities.  Additionally, in correspondence 
received in December 2000, the appellant sought to "open a 
claim for service connection for spine injury residuals, 
which were formerly misdiagnosed as arthritis."  
Correspondence thereafter received each address the 
appellant's intent to seek compensation benefits based upon 
residual impairment of the spine.  He has insistently 
maintained that his right knee condition was misdiagnosed, 
and that the nature of the disability for which he seeks VA 
benefits involves the spine.  In this respect, the right knee 
condition is an apparent secondary condition of residual 
impairment due to the spinal injury attributed to parachute 
jumps during service.  The appellant is advised that this 
constitutes a new claim for benefits for which the Board 
lacks jurisdiction.   The Board's review of the instant claim 
is limited only to the issue currently in appellate status 
namely, entitlement to service connection for right knee 
arthritis.  Inasmuch as the appellant now contends that the 
nature of his claim involves residual impairment of the spine 
claimed to be of service origin, the Board finds that such a 
claim for disability of the spine has not been adjudicated by 
the RO in the first instance, nor developed for appellate 
review.  Accordingly, this matter is referred to the RO for 
appropriate action.   


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant's arthritis of the right knee is not shown 
to have developed to a compensable degree within one year of 
service discharge.

3.  The appellant's arthritis of the right knee has not been 
shown to be related to or to have otherwise originated during 
active service.


CONCLUSION OF LAW

Arthritis of the right knee was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); Veterans Claims 

Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et. seq. (West 2001)) became law.  This 
law redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well-grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

With regard to the requirements of the VCAA, the Board notes 
that the appellant and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the appellant's claim for service connection for 
right knee arthritis by virtue of the rating decision, 
Statement Of The Case (SOC), and Supplemental Statement Of 
The Case (SSOC).  

Moreover, VA has satisfied its duty to assist the appellant 
in this case.  The record reflects that the RO has made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant in support of his claim.  On 
remand of this matter in February 1999, the appellant was 
afforded VA examination.  In conjunction with this 
examination, the examiner rendered a medical opinion 
regarding the etiology of the claimed right knee disability.  
Thereafter, the Board obtained a medical opinion from an 
orthopedic specialist regarding the etiology of the right 
knee disability.  A review of the subject medical examination 
reports reflect that the examiners noted a historical review 
of the appellant's treatment, as well as the appellant's 
subjective complaints.  The reports of examination documented 
objective clinical findings noted in the assembled medical 
evidence.  The examiners then reached conclusions concerning 
the etiology of the claimed right knee disability.  The Board 
finds that the development of the medical evidence and 
particularly, the post remand development were in all 
respects comprehensive and adequate for rating purposes.   
Thus, under the circumstances of this case, VA has satisfied 
its duties to notify and assist the appellant in this case.  
No further development is warranted in this instance.  
Accordingly, the Board finds that all relevant facts have 
been properly developed and no further assistance to the 
appellant is required to comply with the VCAA.  

The Board notes that following its September 2000 decision 
and the Court's April 2001 order, the appellant submitted 
additional evidence directly to the Board for review without 
execution of waiver of RO consideration of the evidence.  
Some evidence, however, is essentially duplicative of 
evidence that was considered by the Board in conjunction with 
its September 2000 decision.  The remainder of the evidence 
pertains to the appellant's claim for service connection for 
spine injury residuals, which he believes was misdiagnosed as 
arthritis.  Such evidence is not pertinent to the only issue, 
which has been procedurally developed for appellate 
consideration-service connection for arthritis of the right 
knee.  Thus, consistent with the provisions of 38 C.F.R. § 
20.1304(c) (2001), the Board finds that remand of this matter 
for RO consideration of these more recent mailings is not 
warranted in this instance.  In the INTRODUCTION portion of 
this decision, the Board referred the claim for service 
connection for spine injury residuals to the RO for 
appropriate action.  

II.  Service connection for arthritis of the right knee

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
There are some disabilities, including arthritis, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

A determination of service connection requires a finding of 
the existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's 
own statements expressing his belief that his disabilities 
are service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).   

The appellant has contended that as a result of parachute 
jumps in service, he developed arthritis in his right knee.  
It is noted that the appellant's DD Form 214 does reflect 
that the appellant was a recipient of the "Expert (Rifle) 
Parachute Badge."  However, the available service medical 
records do not contain any objective evidence of treatment 
for a right knee disability sustained in a parachute jump, or 
any other in-service activity.  A Report of Medical History 
completed during service in March 1958 includes a notation of 
traumatic arthritis to the right knee, later changed to 
indicate that the arthritis was in the left knee.  The 
physical examination conducted at that time, however, did not 
reveal any disabilities in either knee.  An October 1961 
examination did not reveal a knee disability, nor was a knee 
disability referenced on a Report of Medical History 
completed at that time.  An October 1963 Report of Medical 
History refers to questionable arthritis in the right knee 
said to have been incurred in 1957.  Again, however, the 
physical examination conducted at that time did not reveal a 
knee disability.  

No further pertinent medical evidence is of record until a 
private x-ray report dated in November 1991 reflecting a post 
traumatic deformity of the right proximal tibia and fibula 
with minimal secondary changes.  In a January 1992 statement, 
Wayne Broky, M.D., indicated that the appellant had suffered 
from multiple traumas as a result of working as stunt man in 
Hollywood and "subtle injuries from multiple parachute jumps 
in the past which has put a great deal of stress on his lower 
extremities."  Dr. Broky also noted in this report that the 
appellant's right knee and proximal tibia were fractured 
"10-15 years" previously, requiring rodding and subsequent 
removal of the rod.  His diagnosis in pertinent part was 
"[s]tatus post trauma to the right tibia and fibula with 
subsequent traumatic deformity of the proximal tibia and 
fibula with some degenerative changes in the knee joint."  

Upon VA examination in April 1992, the right knee was shown 
to be significantly swollen and to be scarred from previous 
surgery.  Crepitus was noted with knee flexion and extension, 
and motion in the knee was from 100 degrees of flexion to 0 
degrees of extension.  The impression in pertinent part was 
advanced osteoarthritis of the right knee.  A x-ray of the 
right knee in May 1992 demonstrated "spotty" osteopenia.  

Reports from a VA examination conducted in August 1999 showed 
the right knee to be stable and exhibit a full range of 
motion.  There was no effusion and the surgical scarring was 
non-tender.  The McMurray, Drawer and Lachman tests were 
negative.  X-rays of the right knee taken within the month 
prior to this examination were interpreted as being negative, 
with no evidence of arthritis or any abnormal bony 
relationship.  A faint looking "track" was felt to most 
likely be the result of the post-service rodding.  A Magnetic 
Resonance Imaging (MRI) taken within the previous month was 
interpreted to show no significant findings or abnormalities 
with the exception of a loss of signal intensity in the tibia 
with the geographic appearance of an ill-defined density.  

The diagnosis following the August 1999 VA examination was 
"stable right knee with full range of motion."  The 
physician who conducted this examination stated that he 
reviewed the appellant's claims file and that it was his 
opinion that the appellant's right knee disability was 
"subjective in nature," and demonstrated no evidence of 
arthritis.  This physician also opined that it was "not 
likely at all" that the appellant's subjective complaints of 
pain were related to his active service, and that any 
abnormalities in the right knee shown by x-ray or MRI were 
due to the post-service fracture of the tibia and subsequent 
rodding.  

Clinical reports and medical opinion completed by a VA 
neurologist in January and March 2000, rather than 
attributing the pain in the right knee to service, attributed 
the pain in the appellant's lower extremity to lumbar 
stenosis.  This physician did find it likely that there was 
pathology in the right medial meniscus.  Original review of 
this evidence by the RO has been waived.  See August 15, 
2000, statement from the appellant's representative. 

In view of the complexity of the medical question presented, 
the Board referred the appellant's claims file to the 
Veterans Health Administration (VHA), pursuant to 38 U.S.C.A. 
§§ 5107(a), 7109 (West 1991); 38 C.F.R. § 20.901 (1999).  The 
matter was referred to the Chief of Staff at the VA Medical 
Center in Houston, Texas, who rendered the requested medical 
opinion in May 2000.  Answers to the following were 
requested: 

Is at least as likely as not that arthritis 
or any other right knee pathology currently 
demonstrated is due to service?  If not, is 
such pathology more likely than not due to 
the post-service fracture and rodding or some 
other post-service event? 

The Chief of Staff at the Houston VA Medical Center replied 
in May 2000 as follows:  

[I]t is not likely that arthritis or any 
other right knee pathology that is 
demonstrated is due to [the veteran's] 
service in the armed forces.  Any 
pathology currently present is more 
likely than not due to the post-service 
fracture and rodding of the bones or some 
other post-service event. 

It was indicated that the Chief of Orthopedics at the Houston 
VA Medical Center participated in the completion of this 
report, and that the pertinent evidence in the claims file 
had been reviewed.  With respect to the in-service evidence, 
this report noted:

There is no evidence from the records 
provided of a significant injury to [the 
veteran's] right knee.  Moreover, 
subsequent exams while in the service 
such as in October 1961 reveal no 
pertinent abnormalities.  The [veteran] 
was obviously able to continue his work 
in the service without difficulties 
according to the records.

Also emphasized in this report was the fact that the 
appellant did not have any problems performing work as a 
stunt man.  The post service rodding of the right knee was 
also referenced in this report.  

After reviewing the evidence of record, the Board concludes 
that that the preponderance of the evidence is against the 
appellant's claim for service connection for arthritis of the 
right knee on either a "presumptive" or "direct" basis.  
Weighing against "presumptive" service connection is the 
fact that the first post-service objective evidence of 
arthritis in the right knee is dated many years after service 
in 1991.  Thus, as there is no evidence showing presence of 
arthritis of the right knee disability within one year of 
service, service connection for arthritis in the right knee 
cannot be granted on a "presumptive" basis.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In making the above determination, the Board has considered 
the references to arthritis recorded on in-service medical 
histories.  However, while the service medical records do 
include objective evidence of treatment for other 
disabilities during service, they contain no objective 
evidence of arthritis in the right knee or of treatment for a 
right knee disability.  Moreover, the May 2000 report from 
the Chief of Staff at the Houston VA Medical Center indicated 
that there was no in-service evidence of a "significant" 
knee injury, and Dr. Broky stated in his January 1992 report 
that the appellant sustained only "subtle" injuries.  Thus, 
the Board finds by a preponderance of the evidence that it is 
not shown that arthritis was manifested to a degree of 10 
percent or more within one year of service.  

As for service connection on a "direct" basis, the Board 
notes initially that while Dr. Broky discussed the previously 
referenced "subtle" in-service parachute injuries in his 
January 1992 report, he did not directly link the disability 
shown in the right knee at that time to service.  The reports 
from the April 1992 VA examination and private clinical 
reports dated in January and March 2000 do not link a right 
knee disability to service, nor is there any other objective 
clinical evidence linking a current right knee disability to 
service.  Moreover, the medical opinions of record that do 
address the relationship between a current right knee 
disability and service dated in August 1999 and May 2000 have 
found no etiologic relationship between service and a current 
right knee disability. 

The August 1999 and May 2000 conclusions, in contrast to the 
report from Dr. Broky, were based on a review of the evidence 
contained in the claims file and were supported by specific 
reference to such evidence.  Of particular relevance in this 
regard is the lack of any in-service x-ray or other objective 
contemporaneous evidence of the existence of arthritis in the 
right knee, and the history of the post-service fracture with 
rodding.  The Court has held that the probative value of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Guerrieri v. Brown, 4 
Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
As indicated, the Board does not conclude that Dr. Broky's 
January 1992 report, given the totality of the evidence, to 
include the assertions by the appellant with regard to in-
service parachute injuries and the service medical records, 
represents particularly probative "nexus" evidence.  
However, to the extent that Dr. Broky's report does represent 
"nexus" evidence, the Board finds its probative weight to 
be overcome by the more substantiated August 1999 and May 
2000 medical opinions. 

The adjudication of the Board includes the responsibility of 
determining the weight to be given to the evidence of record, 
and this responsibility includes the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).   Thus, as the Board has found that the weight of the 
medical opinion of record is against a conclusion that the 
appellant has a current right knee disability that is related 
to service, the claim on appeal must be denied.  Edenfield, 8 
Vet. App. at 384, 388; Caluza, 7 Vet. App. at 498, 506; 
Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for arthritis of the right knee is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

